Title: John Barnes to Thomas Jefferson, 8 March 1814
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir— George Town, 8th March 1814—
            I have the pleasure: handing you, my friend Mr Taylors letter of the 3d
			 by which, to regulate your proposed transfer—the present Currt price at 141. ⅌Ct is equal to $564. per Share, on 20 shares produces $11,280—by my Calculation.—
            it is however to be observed, in Case of a present Sale, the purchaser would be intitled to The 1t July dividend, say $400—on the Other hand—immediately After, the 1t July the same stock would probably fall to 38 ⅌Ct—increasing Monthly—at all events, it would not be advisable to sell out, before you receive that dividend—the terms of the New Loan (if passed) are not yet Known—it is however presumed (as Usual) the paymts will be made by installmts perhaps, the two first say ⅛h for the 3d 4h & 5h a ¼ each, on all such paymt your Int. commences—but shd you wish to pay down the whole Subscribed for—they will receive it,—no Extra Int. but on the Accot of the Installmt will be Allowed—from these several particulars—you may form—the result of your wishes and determination.
            previous to, and immediately After the 1t July, it will be Necessary—for you to furnish me wish with your Order, to receive the Devidd due 1t Jany last and 1t July—I shall have to regret, the closing Genl K— Accot with Penna Bank—Allowed to be equal, to any, in the Union—as to its stability—productive of 10 ⅌Ct and of increasing Value—as well a surplus dividend—every 2 or 3 years: in
			 preferance—to a loan Certificate of Stationary Value and at less Interest,—
            with great Respect I am Dear Sir—Your most Obedt servtJohn Barnes,  Cola
          
          
            be pleased to return me Mr Taylors letr for my govermt—
          
        